


Exhibit 10(m)

CBS CORPORATION
2005 RSU PLAN FOR OUTSIDE DIRECTORS
(Amended and Restated as of December 31, 2005)

ARTICLE I

GENERAL

Section 1.1 Purpose.

        The purpose of the CBS Corporation 2005 RSU Plan for Outside Directors
(the "Plan") is to benefit and advance the interests of CBS Corporation, a
Delaware corporation (the "Company"), and its subsidiaries by obtaining and
retaining the services of qualified persons who are not employees of the Company
or its subsidiaries to serve as directors and to induce them to make a maximum
contribution to the success of the Company and its subsidiaries.

Section 1.2 Definitions.

        As used in the Plan, the following terms shall have the following
meanings:

        (a)   "Agreement" shall mean the written agreement or certificate or
other documentation governing an Award under the Plan, which shall contain terms
and conditions not inconsistent with the Plan and which shall incorporate the
Plan by reference.

        (b)   "Annual RSU Grant" shall have the meaning set forth in
Section 2.1.

        (c)   "Award" shall mean any Director RSU or Dividend Equivalent.

        (d)   "Board" shall mean the Board of Directors of the Company.

        (e)   "Class B Common Stock" shall mean the shares of Class B Common
Stock, par value $0.001 per share, of the Company.

        (f)    "Code" shall mean the Internal Revenue Code of 1986, as amended,
including any successor law thereto, and the rules and regulations promulgated
thereunder from time to time.

        (g)   "Company" shall have the meaning set forth in Section 1.1.

        (h)   "Director RSUs" shall mean a contractual right granted to a
Participant pursuant to Article II to receive shares of Class B Common Stock,
subject to the terms and conditions set forth in the Plan. Director RSUs shall
be settled exclusively in Class B Common Stock, with fractional shares payable
in cash. Director RSUs include both the Initial RSU Grants and the Annual RSU
Grants.

        (i)    "Dividend Equivalent" shall mean a right to receive a payment
based upon the value of the regular cash dividend paid on a specified number of
shares of Class B Common Stock as set forth in Article III below. Payment in
respect of Dividend Equivalents upon settlement shall be in shares of Class B
Common Stock except as set forth in Article III below.

        (j)    "Effective Date" shall mean the effective date of the Plan
provided for in Article VII below.

1

--------------------------------------------------------------------------------



        (k)   "Fair Market Value" of a share of Class B Common Stock on a given
date shall be the closing price on such date on the New York Stock Exchange or
other principal stock exchange on which the Class B Common Stock is then listed,
as reported by The Wall Street Journal (Northeast edition) as the 4:00 p.m. (New
York time) closing price or as reported by any other authoritative source
selected by the Company.

        (l)    "Initial RSU Grant" shall have the meaning set forth in
Section 2.1.

        (m)  "Outside Director" shall mean any member of the Board who is not an
employee of the Company or any of its Subsidiaries.

        (n)   "Participant" shall mean any Outside Director to whom Awards have
been granted under the Plan.

        (o)   "Plan" shall have the meaning set forth in Section 1.1.

        (p)   "Separation" shall mean the separation of former Viacom Inc. into
two publicly-traded companies, CBS Corporation and new Viacom Inc., which was
completed on December 31, 2005.

        (q)   "Stock Option Plan" shall mean the CBS Corporation 2000 Stock
Option Plan for Outside Directors as amended as of December 31, 2005.

        (r)   "Subsidiary" shall mean a corporation (or a partnership or other
enterprise) in which the Company owns or controls, directly or indirectly, more
than 50% of the outstanding shares of stock normally entitled to vote for the
election of directors (or comparable equity participation and voting power).

Section 1.3 Administration of the Plan.

        The Plan shall be administered by the members of the Board who are not
Outside Directors and such Board members shall determine all questions of
interpretation, administration and application of the Plan. Such Board members'
determinations shall be final and binding in all matters relating to the Plan.
The Board may authorize any officer of the Company to execute and deliver an
Agreement on behalf of the Company to a Participant.

Section 1.4 Eligible Persons.

        Awards shall be granted only to Outside Directors.

Section 1.5 Class B Common Stock Subject to the Plan.

        Subject to adjustment in accordance with the provisions of Article IV
hereof, the maximum number of shares of Class B Common Stock available for
Awards made under the Plan, on or after January 1, 2006, when aggregated with
the number of shares of Class B Common Stock available for Awards made under the
Stock Option Plan, on or after January 1, 2006, shall be 424,759 plus any shares
that are available to be regranted pursuant to the last sentence of this
Section 1.5. The shares of Class B Common Stock shall be made available from
authorized but unissued shares of Class B Common Stock or from shares of Class B
Common Stock issued and held in the treasury of the Company. The settlement of
any Awards under the Plan in any manner shall result in a decrease in the number
of shares of Class B Common Stock which thereafter may be issued for purposes of
this Section 1.5 by the number of shares issued upon such

2

--------------------------------------------------------------------------------



settlement. Shares of Class B Common Stock with respect to which Awards lapse,
expire or are cancelled without being settled or are otherwise terminated may be
regranted under the Plan.

ARTICLE II

RESTRICTED SHARE UNITS

Section 2.1 Grants of Restricted Share Units.

        (a)   On the date of the Company's 2005 Annual Meeting of Stockholders,
each Outside Director as of such date shall automatically be granted a number of
Director RSUs determined by dividing (i) $55,000 by (ii) the Fair Market Value
of one share of Class B Common Stock on the date of grant (the "Initial RSU
Grant"). The Initial RSU Grant is made in respect of the period from the date of
the Company's 2005 Annual Meeting of Stockholders through January 31, 2006, and
only persons who are Outside Directors as of the Company's 2005 Annual Meeting
of Stockholders shall be entitled to receive the Initial RSU Grant. Thereafter,
on January 31st of 2006 and each subsequent year, each Outside Director shall
automatically be granted a number of Director RSUs determined by dividing
(i) $55,000 by (ii) the Fair Market Value of one share of Class B Common Stock
on the date of grant (an "Annual RSU Grant"). With respect to the Initial RSU
Grant and each Annual RSU Grant, if the relevant date of grant is not a business
day on which the Fair Market Value can be determined, then the Fair Market Value
shall be determined as of the last business day preceding the relevant date of
grant on which the Fair Market Value can be determined. The terms and conditions
of the Director RSUs shall be set forth in an Agreement which shall be delivered
to the Participants reasonably promptly following the relevant date of grant of
such Director RSUs.

        (b)   None of the Initial RSU Grant or the Annual RSU Grants shall be
prorated and persons who become Outside Directors after the date of a particular
Award shall first become eligible to receive an Award under the Plan as of the
date of the next Annual RSU Grant.

Section 2.2 Vesting.

        Director RSUs shall be settled only to the extent the Participant is
vested therein. Subject to Section 2.3(b), the Initial RSU Grant and each Annual
RSU Grant shall vest on the first anniversary of the relevant date of grant.

Section 2.3 Settlement of Restricted Share Units.

        (a)    Settlement.    On the date on which Director RSUs vest, all
restrictions contained in the Agreement covering such Director RSUs and in the
Plan shall lapse as to such Director RSUs and the Director RSUs shall be payable
in shares of Class B Common Stock, with any fractional shares payable in cash,
and shall be evidenced in such manner as the Board in its discretion shall deem
appropriate, including, without limitation, book-entry registration or issuance
of one or more stock certificates. If stock certificates are issued, such
certificates shall be delivered to the Participant or such certificates shall be
credited to a brokerage account if the Participant so directs; provided,
however, that such certificates shall bear such legends as the Board, in its
sole discretion, may determine to be necessary or advisable in order to comply
with applicable federal or state securities laws. Any fractional shares of
Class B Common Stock to which a Participant becomes entitled shall not be
settled by delivery of shares but instead shall be paid in cash, based on the
Fair Market Value of the Class B Common Stock on the date of payment.

3

--------------------------------------------------------------------------------



        (b)    Settlement in the Event of Termination of Services.    If the
services of a Participant as a director of the Company terminate for any reason
the Participant shall forfeit all unvested Director RSUs as of the date of such
event.

        (c)    Deferral of Settlement.    Notwithstanding Section 2.3(a), a
Participant may elect to defer settlement of any or all Director RSUs to a date
subsequent to the vesting date of such Director RSUs, provided that, with
respect to each Annual RSU Grant, such election to defer is made no later than
December 31 of the taxable year prior to the year in which the Outside Director
performs the services for which such Director RSUs are granted and, with respect
to the Initial RSU Grant, such election to defer is made within 30 days of the
date of the Company's 2005 Annual Meeting of Stockholders. Settlement of any
deferred Director RSUs shall be made in a single distribution or three or five
annual installments in accordance with the Participant's deferral election. The
single distribution or first annual installment, as applicable, will be payable
on the later of (i) six months following the date of the Participant's
termination of services on the Board for any reason or (ii) January 31 of the
calendar year following the calendar year in which the Participant's services on
the Board terminates for any reason.

ARTICLE III

DIVIDEND EQUIVALENTS

        The Participant shall be entitled to receive Dividend Equivalents on the
Director RSUs in the event the Company pays a regular cash dividend with respect
to the shares of Class B Common Stock. The Company shall maintain a bookkeeping
record that credits the dollar amount of the Dividend Equivalents to a
Participant's account on the date that it pays such regular cash dividend on the
shares of Class B Common Stock. Dividend Equivalents shall accrue on the
Director RSUs until the Director RSUs vest, at which time they shall be paid in
shares of Class B Common Stock determined by dividing (i) the aggregate amount
credited in respect of such Dividend Equivalents by (ii) the Fair Market Value
on the vesting date, with any fractional shares resulting from this calculation
paid in cash. Payment of Dividend Equivalents that have been credited to the
Participant's account will not be made with respect to any Director RSUs that do
not vest and are cancelled.

        In addition, if the Participant elects to defer settlement of the
Director RSUs, such Director RSUs will continue to earn Dividend Equivalents on
the deferred Director RSUs through the settlement date. All such Dividend
Equivalents credited to the Participant's account with respect to deferred
Director RSUs shall be converted, on the anniversary of the date on which the
Director RSUs originally vested and on each anniversary thereof, as appropriate,
until the Director RSUs are settled, into additional whole and/or fractional
Director RSUs, based on the Fair Market Value of the Class B Common Stock on the
respective dates. Such additional Director RSUs shall be deferred subject to the
same terms and conditions as the Directors RSUs to which the Dividend
Equivalents originally related.

ARTICLE IV

EFFECT OF CERTAIN CORPORATE CHANGES

        In the event of any merger, consolidation, stock-split, dividend (other
than a regular cash dividend), distribution, combination, recapitalization,
reclassification, reorganization, split-off or spin-off that changes the
character or amount of the shares of Class B Common Stock or any other changes
in the corporate structure, equity securities or capital structure of the
Company, the Board shall make such proportionate adjustments to (i) the number
and kind of securities subject to any outstanding Awards, (ii) the number and
kind of securities subject to the Initial RSU Grant and the Annual RSU Grants
referred to in Section 2.1, and (iii) the maximum number and kind of securities
available for issuance under the Plan referred to in Section 1.5, in each case,
as it deems appropriate. The Board may, in its sole discretion, also make such

4

--------------------------------------------------------------------------------



other adjustments as it deems appropriate in order to preserve, but not
increase, the benefits or potential benefits intended to be made available
hereunder upon the occurrence of any of the foregoing events. The Board's
determination as to what, if any, adjustments shall be made shall be final and
binding on the Company and all Participants. Adjustments under this Article
shall be conducted in a manner consistent with any adjustments under the Stock
Option Plan.

ARTICLE V

MISCELLANEOUS

Section 5.1 No Right to Re-election.

        Nothing in the Plan shall be deemed to create any obligation on the part
of the Board to nominate any of its members for re-election by the Company's
stockholders, nor confer upon any Participant the right to remain a member of
the Board for any period of time, or at any particular rate of compensation.

Section 5.2 Restriction on Transfer.

        The rights of a Participant with respect to any Awards under the Plan
shall not be transferable by the Participant to whom such Awards are granted,
except (i) by will or the laws of descent and distribution, (ii) upon prior
notice to the Company, for transfers to members of the Participant's immediate
family or trusts whose beneficiaries are members of the Participant's immediate
family, provided, however, that such transfer is being made for estate and/or
tax planning purposes without consideration being received therefor, (iii) upon
prior notice to the Company, for transfers to a former spouse incident to a
divorce or (iv) for such other transfers as the Board may approve, subject to
any conditions and limitations that it may, in its sole discretion, impose.

Section 5.3 Stockholder Rights.

        No grant of an Award under the Plan shall entitle a Participant, a
Participant's estate or a permitted transferee to any rights of a holder of
shares of Class B Common Stock, except upon the delivery of share certificates
to a Participant, the Participant's estate or the permitted transferee upon
settlement of an Award.

Section 5.4 No Restriction on Right of Company to Effect Corporate Changes.

        The Plan shall not affect in any way the right or power of the Company
or its stockholders to make or authorize any or all adjustments,
recapitalizations, reorganizations or other changes in the Company's capital
structure or its business, or any merger or consolidation of the Company, or any
issue of stock or of options, warrants or rights to purchase stock or of bonds,
debentures, preferred or prior preference stocks whose rights are superior to or
affect the shares of Class B Common Stock or the rights thereof or which are
convertible into or exchangeable for shares of Class B Common Stock, or the
dissolution or liquidation of the Company, or any sale or transfer of all or any
part of its assets or business, or any other corporate act or proceeding,
whether of a similar character or otherwise.

Section 5.5 Headings.

        The headings of articles and sections herein are included solely for
convenience of reference and shall not affect the meaning of any of the
provisions of the Plan.

5

--------------------------------------------------------------------------------



Section 5.6 Governing Law.

        The Plan and all rights hereunder shall be construed in accordance with
and governed by the laws of the State of Delaware.

ARTICLE VI

AMENDMENT AND TERMINATION

Section 6.1 General.

        The Board may at any time and from time to time alter, amend, suspend or
terminate the Plan in whole or in part, including, without limitation, amend the
provisions for determining the amount of Director RSUs to be issued to an
Outside Director, provided, however, that any amendment which under the
requirements of applicable law or under the rules of the New York Stock Exchange
or other principal stock exchange on which the shares of Class B Common Stock
are then listed must be approved by the stockholders of the Company shall not be
effective unless and until such stockholder approval has been obtained in
compliance with such law or rule; and no alteration, amendment, suspension or
termination of the Plan that would adversely affect a Participant's rights under
the Plan with respect to any Award made prior to such action shall be effective
as to such Participant unless he or she consents thereto, provided, however,
that no such consent shall be required if the Board determines in its sole
discretion that any such alteration, amendment, suspension or termination is
necessary or advisable to comply with any law, regulation, ruling, judicial
decision or accounting standards or to ensure that Director RSUs or Dividend
Equivalents are not subject to federal, state or local income tax prior to
settlement.

Section 6.2 Amendment and Restatement.

        Stockholder approval for this amended and restated Plan, which was
approved by the Board on June 14, 2005, shall be sought at the first annual
meeting of stockholders following such date. In the event that stockholder
approval is not obtained at or before such time, the Plan shall remain in effect
in the form in which it existed prior to the June 14, 2005 amendment and
restatement.

ARTICLE VII

EFFECTIVE DATE

        The Effective Date of the Plan is May 26, 2005, the date on which
stockholder approval was first obtained at the Company's 2005 Annual Meeting of
Stockholders. Unless earlier terminated in accordance with Article VI above, the
Plan shall terminate on the fifth anniversary of the Effective Date, and no
further Awards may be granted hereunder after such date.

6

--------------------------------------------------------------------------------


